Baldwin, J.
delivered the opinion of the Court—Cope, J. concurring.
The finding of the Court 'in this case was erroneous. The account presented by the plaintiff against the estate of the intestate, is an open account running through several years. Interest is allowed at the rate of six per cent, per annum on the balance sued for, for some eighteen months; and then interest on this same balance for eight years and ten months, at ten per cent, per annum. We suppose that the rule adopted was, to charge interest at six per cent, until the passage of our statute on the subject of interest—as the rate of interest obtaining in California under the Mexican dominion—and until the State had been formed and enacted a new law, and to charge interest afterward according to that law. But this is inadmissible. Interest follows the contract according to the law in existence at the time and place of the contract, or of the performance of it. But a subsequent change of the legal rate of interest does not affect the contract. It does not appear where this contract was made. The account presented to the administrator does not show any item of interest.
*173Perhaps this would not be necessary if the face of the paper showed that interest resulted as a matter of course from the facts stated as constituting the claim. But when this does not appear, we think that the party cannot recover on this account any more than for an article of goods or other item of indebtedness omitted from the statement of claim presented to the administrator. (See Wood’s Dig. 404.)
The question of prescription is not very clearly presented on the pleadings and facts, and it is not necessary for us to pass upon it.
Judgment reversed and the case remanded for a new trial.